Citation Nr: 1024130	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability to include as secondary to service-connected 
chronic lumbar strain.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic lumbar strain prior to March 28, 2006.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for chronic lumbar strain from March 28, 2006.


REPRESENTATION

Appellant represented by:	Missouri Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training 
(ACDUTRA) from October 1980 to February 1981 and had active 
service from March 1981 to October 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 2008, the Board remanded the Veteran's claims 
for additional development.  As a preliminary matter, the 
Board finds that the remand directives have been completed, 
and, thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran's claim for service 
connection for tinnitus was remanded in September 2008 for 
additional development.  In an April 2009 rating decision, 
the RO granted the Veteran's claim for service connection for 
tinnitus.  As this determination constitutes a full grant of 
the benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hip disability was not manifested 
during service and has not been shown to be causally or 
etiologically related to active service.  

3.  There is no medical evidence relating the Veteran's 
bilateral hip disability to her service-connected chronic 
lumbar strain.  

4.  Prior to September 26, 2003, the Veteran's chronic lumbar 
strain was not productive of moderate limitation of motion; 
or, a lumbosacral strain with muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position.

5.  After September 26, 2003 and prior to March 28, 2006, the 
Veteran's chronic lumbar strain was not productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine was not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or, productive of 
moderate limitation of motion; or, a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

6.  After March 28, 2006, the Veteran's chronic lumbar strain 
has not been productive of forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, or severe 
limitation of motion or severe lumbosacral strain.     


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in active 
service nor may such disability be presumed to have been 
incurred in service and is not proximately due to, the result 
of, or aggravated by the Veteran's service-connected chronic 
lumbar strain.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009);            38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  Prior to March 28, 2006, the criteria for an initial 
disability rating in excess of 10 percent for chronic lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2003-2009).

3.  From March 28, 2006, the criteria for an initial 
disability rating in excess of 20 percent for chronic lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2003-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to the Veteran's claim for a higher initial 
disability rating for chronic lumbar strain, the law requires 
VA to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability ratings assigned following the grant of 
service connection for chronic lumbar strain.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

With respect to the Veteran's claim for service connection 
for a bilateral hip disability, the Board finds that all 
notification requirements have been met.  The RO provided the 
Veteran with notice in May 2005, prior to the initial 
decision on the claim in April 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
appellant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate her claim for service connection.  Specifically, 
the May 2005 letter stated that the evidence must show that 
she had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
she has a current physical or mental disability; and, that 
there is a relationship between her current disability and an 
injury, disease, or event in military service.  The Board 
recognizes that the May 2005 letter did not notify the 
Veteran with respect to service connection on a secondary 
basis.  The record shows that the Veteran did not claim 
service connection on a secondary basis until after the 
initial adjudication of the claim.  Although the Veteran has 
not received notification with respect to this claim, the 
Veteran and her representative have expressed an 
understanding of the principles involved, inasmuch as they 
have gathered evidence to support the claim and have advanced 
supportive argument as well.  Indeed, the Veteran has argued 
that her service-connected lumbar strain has caused her hip 
disability by altering her gait.  She has stated that medical 
professionals have expressed that her lumbar strain caused 
her hip disability.  The March 2010 SSOC included the 
pertinent regulations and explained why service connection 
was denied on a direct and secondary basis.  Therefore, the 
Board finds that the Veteran has actual knowledge of the 
information needed to substantiate her claim, and a 
reasonable person could be expected to understand from the 
notice what was needed.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate her claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a notice error).  Accordingly, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  

Furthermore, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the May 2005 letter indicated that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  The May 2005 
letter notified the Veteran that she must provide enough 
information about her records so that they could be requested 
from the agency or person that has them.  It was also 
requested that she complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the letter informed her that it was her 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was not provided notice with 
respect to the evidence necessary to establish a disability 
rating and effective date prior to the initial adjudication 
of the claim.  However, the March 2006 letter informed her 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in her condition.  The 
letter also explained the assignment of effective dates.  The 
Veteran's claim was readjudicated by a March 2007 SSOC and, 
therefore, any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with her claims.  In 
accordance with the September 2008 remand, the Veteran was 
afforded a VA examination in October 2009 with respect to her 
claim for service connection for a bilateral hip disability.  
The Board finds that the VA examination is adequate, as the 
opinion was predicated on a full reading of the private and 
VA treatment records in the claims file and the statements of 
the Veteran.  The report also provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  The Board acknowledges that the 
examiner did not provide an opinion, in terms of probability, 
as to whether the Veterna's bilateral hip disability was 
related to active service or related to a service-connected 
disability.  However, in response to the question as to 
whether the Veteran's bilateral hip disability was related to 
active service or her service-connected chronic lumbar 
strain, the examiner explained that the degenerative 
arthritis of the hips was the result of alteration and gait 
precipitated by a leg length discrepancy.  Thus, the examiner 
is attributing the Veteran's current bilateral hip disability 
to an apparent congenital condition and not to an injury or 
disease incurred during active service or her service-
connected chronic lumbar strain.  In addition, the examiner 
submitted an addendum to the examination report and explained 
that the Veteran's bilateral hip disability was not caused by 
the service-connected chronic lumbar strain, but was due to a 
leg discrepancy.  Therefore, as the examiner explained the 
etiology of the Veteran's bilateral hip disability, which was 
not attributed to service or the Veteran's service-connected 
disability, the Board finds that the VA opinion is adequate 
and substantially complies with the September 2008 remand 
directives.  See Dyment v. West, 13 Vet. App. 141 (1999 
(although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required).  In addition, the Veteran was afforded a VA 
examination in March 2006 with respect to her claim for a 
higher initial disability rating for chronic lumbar strain.  
Again, the Board finds that the March 2006 VA examination is 
adequate.  The VA examiner reviewed the claims file and 
described the manifestations of the Veteran's service-
connected disability and the report provided the medical 
information needed to address the rating criteria relevant to 
this case.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
hip disability on a direct basis.  

The evidence of record shows that the Veteran has a current 
disability.  Beginning in the 2000s, there are diagnoses of 
mild degenerative changes of the bilateral hips.  

However, the service treatment records are completely absent 
for any notations or documentation related to the Veteran's 
hips.  Indeed, during the Veteran's period of ACDUTRA, there 
was no mention of the hips.  Moreover, the April 1983 
periodic examination report and the July 1985 separation 
examination report were absent for any notations or 
documentation related to the Veteran's hips.  

In addition, the medical evidence of record does not show 
that the Veteran sought treatment for any hip problems 
immediately following her separation from service or for many 
years thereafter.  In fact, there is no objective evidence of 
any complaints related to the hips until 1995, approximately 
10 years after separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the lack of evidence showing that a bilateral 
hip disability manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current bilateral hip disability to active military 
service.  The Veteran was afforded a VA examination in 
October 2009.  The examiner reviewed the claims file and 
acknowledged the Veteran's statements, but opined that the 
Veteran's chronic degenerative arthritis of the bilateral 
hips was the result of all alteration and gait precipitated 
by the leg length discrepancy.  It was noted that a leveling 
discrepancy of 0.75 of an inch will alter the pelvic tilt and 
the plane of the hips in such a way as to provide undue 
stress on the joints involved.  In this Veteran's case, the 
examiner opined that the excessive loading of the bilateral 
hips generated by the alteration and gait secondary to the 
leg length discrepancy resulted in degenerative arthritis of 
the bilateral hips.  Thus, the October 2009 VA examiner is 
attributing the Veteran's disability to an apparent 
congenital condition and not due to an injury or disease 
incurred in active service.  There is no medical opinion to 
the contrary.    

In fact, the only evidence relating the Veteran's current 
bilateral hip disability to active service is the Veteran's 
own personal statements.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  In regard to the Veteran's statements that she 
experienced difficulty with her hips during service after a 
diving accident and falling from a telephone wire, the Board 
acknowledges that the Veteran is competent to give evidence 
about what she experienced.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran, as a lay person, is not competent to 
testify that her current disability was caused by active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran's statements regarding etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

The Board has also considered the Veteran's statements as to 
the onset and chronicity of her bilateral hip disability.  
The Veteran has reported that she experienced difficulty with 
her hips that has continued since separation from service.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Again, the service treatment records 
are completely absent for any evidence of problems with the 
Veteran's hips.  In addition, the post-service medical 
evidence does not reveal any evidence of a bilateral hip 
disability for years after separation from active service.  
Furthermore, the medical evidence does not relate the 
Veteran's bilateral hip disability to active service.  As 
such, the Board finds that the post-service medical evidence 
weighs against the Veteran's reports of chronicity since 
active service.  See Savage, 10 Vet. App. at 497-98 (holding 
that, notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).

In sum, the Board finds that the Veteran's claim for service 
connection for a bilateral hip disability on a direct basis 
must be denied.  Although the Veteran reported that she 
injured her hips during a diving accident and after a fall 
from a telephone wire, the service treatment records are 
completely absent for any documentation or notation related 
to the hips.  Furthermore, the Veteran did not immediately 
seek treatment for a bilateral hip disability after 
separation from service or for years after separation from 
service.  Finally, there is no medical evidence linking the 
Veteran's current disability to active service.  Therefore, 
the claim must be denied.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is also not entitled to service connection for a 
bilateral hip disability on a secondary basis.

As noted above, the Veteran has a current disability and is 
service-connected for chronic lumbar strain.  Thus, elements 
(1) and (2) of Wallin are met.

However, there is no medical evidence of record relating the 
Veteran's bilateral hip disability to her service-connected 
chronic lumbar strain.  Although the Veteran has stated that 
a doctor told her that her bilateral hip arthritis could very 
well be caused by her lumbar condition, there is no objective 
medical evidence linking the Veteran's bilateral hip 
disability to a service-connected disability.  While the 
Board acknowledges the Veteran's statements, the Court has 
held that lay statements relating what a medical professional 
told him or her, filtered as they are through a lay person's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute competent medical evidence to 
support a claim.  See Warren v. Brown,          6 Vet. App. 4 
(1993).

The only medical evidence of record addressing the etiology 
of the Veteran's bilateral hip disability contains a negative 
nexus opinion.  The Veteran was afforded a VA examination in 
October 2009.  The examiner acknowledged the Veteran's 
statements that her hip pain was due to the alteration of her 
gait from the service-connected chronic lumbar strain.  The 
measurement of the bilateral legs revealed a leg length 
discrepancy with the right leg being .075 of an inch shorter 
than the left leg.  The report listed a diagnosis of 
degenerative arthritis of the bilateral hips.  The examiner 
noted that the Veteran's chronic degenerative arthritis of 
the bilateral hips was the result of all alteration and gait 
precipitated by the leg length discrepancy.  A leveling 
discrepancy of 0.75 of an inch will alter the pelvic tilt and 
plane of the hips in such a way as to provide undue stress on 
the joints involved.  In this Veteran's case, the examiner 
opined that the excessive loading of the bilateral hips 
generated by the alteration and gait secondary to the leg 
length discrepancy resulted in degenerative arthritis of the 
bilateral hips.  In an addendum to the October 2009 VA 
examination report, the examiner further explained that the 
Veteran's chronic degenerative arthritis of the bilateral 
hips was the result of alteration in gait precipitated by the 
leg length discrepancy and was not the result of service-
connected lumbar strain.  The Board finds that the VA 
examiner's opinion is entitled to much probative value as the 
examiner explained the rationale for the opinion and cited to 
medical treatise evidence.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Moreover, 
there is no medical opinion to the contrary.  

The Board has considered the Veteran's own statements that 
her bilateral hip disability has been caused by her service-
connected chronic lumbar strain.  With respect to the 
etiology of a medical disorder, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's contentions regarding a relationship 
between her chronic lumbar strain and her service-connected 
disability are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of the 
effect of a service-connected disability on her bilateral hip 
disability.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, her contentions are 
not competent medical evidence of causation or aggravation.

Finally, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See          38 C.F.R. 
§§ 3.307, 3.309 (2009).  In this case, the Veteran was 
diagnosed with degenerative changes in her hips more than one 
year after separation from active service and, therefore, 
presumptive service connection is not warranted. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a bilateral hip disability on a 
direct, secondary, and presumptive basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

II.	Chronic Lumbar Strain

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an initial rating on appeal was erroneous . . . ." Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003). The record 
reveals that the April 2006 rating decision granted the 
Veteran's claim for service connection for chronic lumbar 
strain and assigned a disability rating of 10 percent, 
effective July 11, 2003, and assigned a disability rating of 
20 percent, effective March 28, 2006.  

The Board will evaluate the Veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of her filing and the current regulations in 
order to ascertain which version would accord her the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise. Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective date of the new regulations.

The Veteran was notified of these regulation changes in the 
January 2010 notification letter.  The Veteran's claim was 
readjudicated by the March 2010 Supplemental Statement of the 
Case (SSOC) thereby curing the timing error of the notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Under the former criteria, lumbosacral strain was evaluated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003) and limitation of motion 
of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate or a 40 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  A 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

Under the amended criteria, Diagnostic Code 5237 provides 
that a rating of 10 percent is assignable for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees.  A rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown,        8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45.   
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The VA treatment records and private treatment records show 
the Veteran's consistent complaints of low back pain. 

In a June 2003 letter from the Veteran's private physician, 
Dr. K.G.Z. explained that the Veteran complained of back 
pain.  The examiner noted that the Veteran complained of an 
injury to her low back during service and that the recent x-
rays showed a mild scoliosis.  

An October 2005 VA progress note revealed an impression of 
degenerative joint disease of the lumbar spine.  The Veteran 
complained of chronic back pain.  

The July 2005 x-rays noted mild scoliosis.  There was slight 
L4-L5 facet joint space narrowing indicative of mild facet 
osteoarthritis.  

The Veteran was afforded a VA examination in March 2006.  The 
Veteran reported rather constant left sided low back pain.  
She attended physical therapy twice a week and has done so 
for the last five years.  The Veteran had a back brace which 
she wore about 30 times per year when she was doing outside 
work or yard work or when she knows she must do lifting.  The 
Veteran's history did not include flare-ups.  Her history did 
indicate a chronic low back pain condition, which was 
aggravated by circumstances as noted.  The Veteran's history 
suggested fatigability and lack of endurance, but she did not 
lose any work because of flare-ups.  The only functional 
impact would seem to be the Veteran's ability to lift, sit 
and stand and walk for long periods.  When asked to bend 
forward, the Veteran did not demonstrate an observable 
malrotation of the thoracolumbar spine nor was there any 
visible evidence of the scoliosis on forward flexion.  Range 
of motion of the lumbar spine was measured with goniometer on 
repetitive occasions indicated forward flexion to 45 degrees 
with slow extension, complaining of pain in the right and 
left low back.  Extension was possible at 15 degrees, right 
lateral bend to 25 degrees, left lateral bend to 15 degrees 
again with the complaints of pain in the low back area.  
Tenderness was present in the left paravertebral lumbar 
musculature.  Deep tendon reflexes were 2/4 bilaterally.  

The Veteran underwent a private examination in February 2007.  
The Veteran presented with complaints of pain and discomfort 
in the lower left back.  It was noted that the Veteran had 20 
degrees of left lateral bending in the thoracolumbar region.  
The right lateral bending was 15 degrees, the normal being 25 
degrees.  The examiner explained that the thoracolumbar spine 
was limited in overall range of motion; however, there are no 
numerical findings with respect to flexion or extension.  The 
remaining private treatment records dated from February 2007 
to April 2007 show that the Veteran had overall limitation of 
motion, but again, there were no numerical findings 
associated with the records.  

As noted above, the Veteran was awarded an initial 10 percent 
disability rating from July 11, 2003 to March 27, 2006.  The 
rating criteria was revised, effective September 26, 2003 
and, therefore, the Board will first evaluate the Veteran's 
service connected disability prior to September 26, 2003, 
under the former criteria.  Under the former criteria, to 
warrant a disability rating of 20 percent, the evidence must 
show moderate limitation of motion.  Although the medical 
evidence shows that the Veteran had complaints of pain, there 
is no evidence to show that the limitation of motion of the 
Veteran's chronic lumbar strain was of a moderate severity 
prior to September 26, 2003.  Indeed, the medical evidence 
prior to September 26, 2003 did not include any range of 
motion findings and only consisted of the Veteran's 
complaints of pain.  There is also no evidence of loss of 
lateral spine motion, unilateral, in standing position.  
Therefore, the evidence does not warrant a disability rating 
in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  There was also no objective evidence of 
any muscle spasm or ankylosis of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5295, 5289 (2003).  Therefore, the 
medical evidence of record does not support an initial 
disability rating in excess of 10 percent prior to September 
26, 2003.  

Next, the Board must consider the appeal period from 
September 26, 2003 to March 27, 2006, and consider the former 
and amended criteria and apply the rating criteria most 
favorable to the Veteran.  See VAOPGCPREC 3-2000.  Under the 
amended criteria, to warrant a higher disability rating of 20 
percent, the evidence must show that the Veteran has forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour.  In reviewing 
the medical evidence prior to March 28, 2006, there is no 
evidence that the Veteran had forward flexion of less than 60 
degrees, a combined range of motion of less than 120 degrees, 
or objective evidence of muscle spasm.  Therefore, the 
evidence does not support an initial disability rating in 
excess of 10 percent from September 26, 2003 to March 27, 
2006 under the amended criteria.  Likewise, under the former 
criteria, the Veteran's disability would not warrant an 
initial disability rating in excess of 10 percent from 
September 26, 2003 to March 27, 2006.  As noted above, the 
medical evidence only reveals complaints of pain and there 
were no range of motion findings to indicate that the 
Veteran's disability resulted in moderate limitation of 
motion.  Furthermore, there was no objective evidence to show 
any loss of lateral spine motion, unilateral, in standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
The medical evidence did not reveal any objective findings of 
muscle spasm or ankylosis of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5295, 5289 (2003).  Consequently, the former 
criteria would not result in an initial disability rating in 
excess of 10 percent from September 26, 2003 to March 27, 
2006.  

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an 
increased rating for the Veteran's service-connected chronic 
lumbar strain is not warranted as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher prior to March 28, 2006.  In 
this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions, the effect of the 
pain in the Veteran's lumbar spine is contemplated in the 
assigned 10 percent disability rating.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased rating.  Therefore, the Veteran's 
initial disability rating of 10 percent prior to March 28, 
2006 is consistent with the medical evidence of record.  

The RO assigned an initial disability rating of 20 percent 
for the Veteran's chronic lumbar strain, effective March 28, 
2006.  Again, the Board will consider both the former and 
amended criteria with respect to the portion of the appeal 
period from March 28, 2006.  To warrant a higher disability 
rating of 40 percent under the amended criteria, the evidence 
must show that the Veteran has forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. §4.71a, 
Diagnostic Code 5237 (2009).  The medical evidence does not 
reveal any evidence of forward flexion to 30 degrees or less.  
As noted above, the March 2006 VA examination report shows 
that the Veteran exhibited forward flexion of 45 degrees.  In 
addition, there is no medical evidence of record which 
reflects that the Veteran has ankylosis of the thoracolumbar 
spine.  The aforementioned range of motion findings reveal 
that the thoracolumbar spine is not fixed in neutral 
position, nor flexion or extension.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  Thus, the evidence of record does not 
support an initial disability rating in excess of 20 percent 
under the amended criteria from March 28, 2006.  

To warrant a higher disability rating of 40 percent under the 
former criteria, the evidence must show that the Veteran's 
limitation of motion is severe.  38 C.F.R.      § 4.71a, 
Diagnostic Code 5292 (2003).  In this case, the Veteran's 
service-connected chronic lumbar strain does not result in 
severe limitation of motion.  As shown by the March 2006 VA 
examination report, the Veteran still exhibits forward 
flexion to 45 degrees, extension to 15 degrees, right lateral 
bend to 25 degrees, and left lateral bend to 15 degrees.  
Although the Board recognizes the Veteran's complaints of 
pain and limitation of motion of the spine, the range of 
motion findings indicate that the Veteran's disability does 
not rise to the level of severe limitation of motion.  In 
addition, the former criteria allowed for a 40 percent 
disability rating for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  In 
this case, there is no evidence that the Veteran has severe 
lumbosacral strain.  Although the medical evidence reveals 
the Veteran's consistent complaints of back pain and findings 
of mild osteoarthritis, she has still maintained 
approximately 50 percent of forward flexion, has not lost any 
time from work, and does not have a history of experiencing 
flare-ups.  See March 2006 VA examination report.  On 
examination, the Veteran had an erect stature and normal 
posture, and there was no loss of lumbar lordosis.  
Therefore, the Board finds that the Veteran has not met the 
criteria for a disability excess of 20 percent under the 
former Diagnostic Code 5295.  Lastly, there is no evidence of 
ankylosis and, consequently, the Veteran is not entitled to a 
higher disability rating under that basis.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).  Thus, the Veteran does 
not warrant a disability rating in excess of 20 percent under 
the former criteria from March 28, 2006.   

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Board finds that the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent disability rating, and no higher.  In 
this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions.  However, the 
effect of the pain in the Veteran's lumbar spine is 
contemplated in the currently assigned 20 percent disability 
rating.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased disability rating.  
Although the March 2006 VA examiner noted that the Veteran's 
history suggested fatigability and lack of endurance, he 
explained that the Veteran did not lose any time from work 
and the only functional impact seemed to be the Veteran's 
ability to lift, sit, stand and walk for long periods.  The 
examiner further clarified that there was no indication from 
the history or from the physical examination that range of 
motion had change with these increases of symptoms.  Thus, 
the Board finds that the current 20 percent disability rating 
adequately considers and encompasses any limitation of motion 
due to pain, lack of endurance, incoordination or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.

Additionally, the evidence does not demonstrate that the 
Veteran has intervertebral disc syndrome and, consequently, 
an increased rating under Diagnostic Code 5243 is not in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009); see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See         38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected chronic lumbar strain is inadequate.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; she merely disagrees with the assigned rating for 
her level of impairment.  In other words, she does not have 
any symptoms from her service-connected disability that are 
unusual or are different from those contemplated by the 
schedular criteria.  In addition, there is no evidence that 
the Veteran has lost any time from work or had frequent 
periods of hospitalization.  As such, referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96, Thun v. Peake, 22 Vet App 111 (2008).

In conclusion, the Board finds that Veteran's service-
connected chronic lumbar strain does not warrant an initial 
disability rating in excess of 10 percent prior to March 28, 
2006 and does not warrant an initial disability rating in 
excess of 20 percent from March 28, 2006.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for a bilateral hip 
disability to include as secondary to service-connected 
chronic lumbar strain is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for chronic lumbar strain prior to March 28, 2006, is 
denied.  

Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbar strain from March 28, 2006, is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


